Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

1.   A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed 4/30/21 in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s amendments and remarks filed 4/30/21 have been entered.

2.   Claims 21, 25, 33-35, and 37 are under examination.

3.   In view of Applicant’s amendments all previous objections and rejections have been withdrawn.  New rejections follow. 

4.   Claims 21, 25, 32-35, and 37 are rejected on the basis that the claims recite improper Markush groupings of alternatives.  See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984).  A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a single structural similarity and a common use.  A Markush grouping meets these requirements in two situations.  First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common 

Regarding the Markush grouping of Claims 21 and 25, the therapeutics recited therein are patentably distinct because of both structure and function, e.g., a monoclonal antibody such as belimumab that functions through the binding of B-lymphocyte stimulator protein, is not structurally nor functionally related to hydroxychloroquine, a small organic molecule that functions through the inhibition of toll-like receptor 9.  They do not properly comprise a Markush grouping of alternatives.

Applicant’s arguments filed 4/21/21 have been fully considered but are not found persuasive.  Applicant cites MPEP 2117.

It is the Examiner’s position that the cite from the MPEP makes clear that if the members of a Markush grouping fail in either of structural similarity or common use then the Markush grouping is improper.  The MPEP does not say that the members of a Markush grouping need meet just one of structural similarity or common use, they must meet both: 
“A Markush grouping is proper if the members of a group share a single structural similarity and a common use,” (MPEP 2117 I.).

Applicant cites MPEP 803.02.

No skilled artisan would reasonably argue that a small organic molecule and a monoclonal antibody belong to “…an art recognized class,” as they share no structural nor functional similarities whatsoever.

5.   The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
 
6.   Claims 21, 25, 33-35, and 37 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention: 
A)  In Claim 21, “…wherein the level of double stranded DNA antibody is negative for SLE” and “…wherein the level of anti-Smith antibody is negative for SLE” comprise non-sensical phrases as an antibody level cannot be negative for a disease, i.e., an antibody level would be an antibody concentration.
B) In Claim 25, it is unclear precisely the “weighted scores” of the claim consists of.  The specification merely discloses that they are obtained by “adjusting” the levels of the measured markers.  Likewise, it is unclear precisely the “logistic regression” of the claim consists of.  The specification merely discloses that it is obtained by “adjusting” the levels of the measured markers.

  Accordingly, the claims are considered to be vague and indefinite and the metes and bounds cannot be established.

7.   The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

8.   Claims 21, 25, 33-35, and 37 are rejected under 35 U.S.C. 112, first paragraph, as containing subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 

The specification disclosure is insufficient to enable one skilled in the art to practice the invention as claimed without an undue amount of experimentation.  Undue experimentation must be considered in light of factors including: the breadth of the claims, the nature of the invention, the state of the prior art, the level of one of ordinary skill in the art, the level of predictability of the art, the amount of direction provided by the inventor, the existence of working examples, and the quantity of experimentation needed to make or use the invention, see In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988).

	In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) states:
“The amount of guidance or direction needed to enable the invention is inversely related to the amount of knowledge in the state of the art as well as the predictability in the art.”  “The “amount of guidance or direction” refers to that information in the application, as originally filed, that teaches exactly how to make or use the invention.  The more that is known in the prior art about the nature of the invention, how to make, and how to use the invention, and the more predictable the art is, the less information needs to be explicitly stated in the specification.  In contrast, if little is known in the prior art about the nature of the invention and the art is unpredictable, the specification would need more detail as to how to make and use the invention in order to be enabling” (MPEP 2164.03).

The MPEP further states that physiological activity can be considered inherently unpredictable.  With these teachings in mind, an enabling disclosure, commensurate in scope with the breadth of the claimed invention, is required.

The claims previously under examination simply recited the steps of measuring the levels of various blood markers and treating SLE.  The claims as now amended recite a method that is unintelligible.

In Claim 21 it appears that an “SLE risk score” is somehow determined after the measurement of the levels of various blood markers.  Based on said determination the subject is identified as having SLE.  The claim fails, however, to recite the critical step of how said “SLE risk score” is determined.  Indeed, step (g) of Claim 21 merely recites that said score is “calculated”.  Absent a recitation of how the calculation is done the method of the claim is clearly not enabled.  Additionally, simply determining an “SLE risk score” would be useless absent a comparison to some set standard or control, a step that is not recited in any claim.

	The additional steps of Claim 25 do not remedy the deficiency.  It appears that therein the natural logs of the levels of various blood markers are “determined” by “adjusting” a “weighted score”, a “logistic regression analysis” is “applied”, and the “SLE risk score” is “calculated”.  But again, the claim fails to recite how any of these steps are actually performed.

As set forth in Rasmusson v. SmithKline Beecham Corp., 75 USPQ2d 1297, 1302 (CAFC 2005), enablement cannot be established unless one skilled in the art “would accept without question” an Applicant’s statements regarding an invention, particularly in the absence of evidence regarding the effect of a claimed invention.  Specifically:
“As we have explained, we have required a greater measure of proof, and for good reason. If mere plausibility were the test for enablement under section 112, applicants could obtain patent rights to “inventions” consisting of little more than respectable guesses as to the likelihood of their success. When one of the guesses later proved true, the “inventor” would be rewarded the spoils instead of the party who demonstrated that the method actually worked. That scenario is not consistent with the statutory requirement that the inventor enable an invention rather than merely proposing an unproved hypothesis.”

In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988) indicates that the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute.  Thus, in view of the state of the art and the minimal disclosures of the specification it would take undue trials and errors to practice the claimed invention.

9.   Claims 21, 25, 33-35, and 37 are rejected under 35 U.S.C. § 112, first paragraph, as the specification does not contain a written description of the claimed invention, in that the disclosure does not reasonably convey to one skilled in the relevant art that the inventor(s) had possession of the claimed invention at the time the application was filed.  This is a written description rejection for the introduction of NEW MATTER into the claims.

The specification and the claims as originally filed do not provide support for:
A) The method of independent Claims 21, “… determining a level of anti-double double stranded DNA …wherein the level of double stranded DNA antibody is negative for SLE:…”, and  “…determining a level of anti-Smith antibody …wherein the level of anti-Smith antibody is negative for SLE”,
B) The method of Claims 25, “… determining the natural log of the level of the erythrocyte C4d protein,:…”, and  “…determining the natural log of the level of the B-cell C4d protein”,

The steps of A) and B) are not found in the specification.

10.  No claim is allowed.

11.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. G. R. EWOLDT whose telephone number is (571)272-0843.  The examiner is normally in the office Monday-Thursday.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Dan Kolker can be reached (571)272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

12.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


G.R. Ewoldt, Ph.D., 7/26/21
Primary Examiner
Technology Center 1600

/G. R. EWOLDT/Primary Examiner, Art Unit 1644